Citation Nr: 1803998	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-02 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Keogh, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 2000 to May 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

A sleep study performed at Tidewater Neurologists & Sleep Disorder Specialists in January 2011 shows the Veteran has a diagnosis of obstructive sleep apnea. Service treatment records reflect that the Veteran reported sleep distrubances during active duty service. 

The Veteran contends that he was not given a fair evaluation by the examiner during the February 2012 VA examination.  See January and March 2014 VA Form 9.  The Veteran also indicates that buddy statements from fellow servicemembers regarding his sleeping during active service were not included in the record.

In light of these facts, the Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's obstructive sleep apnea.  See 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers.  Obtain any buddy statements from fellow servicemembers regarding the Veteran's sleeping during active service.    

2.  After undertaking the development above to the extent possible, the RO should schedule the Veteran for an appropriate VA examination with a sleep specialist to determine the nature and etiology of the Veteran's obstructive sleep apnea.  The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  After reviewing the claims file and examining the Veteran, the appropriate examiner should address the following inquiries:

a.  Clearly identify all manifestations of the Veteran's sleep apnea, including reported symptoms of ongoing sleep trouble, choking and difficulty swallowing, and the functional impact in consideration of both medical and lay evidence of record.  

b.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any current sleep apnea either began during or is otherwise caused by or related to active service.  

A detailed rationale for any opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


